Title: To George Washington from Benjamin Lincoln, 4 July 1782
From: Lincoln, Benjamin
To: Washington, George


                  
                     Dear General,
                     War Office July 4th 1782
                  
                  Colonel Pickering has orders to build, without loss of time, a magazine on West-Point, or on Constitution Island, as your Excellency shall direct—When we were down the General Officers were divided in their sentiments whether it should be on the Point or Island—and if on West Point, at what spot—Time has been given for a more perfect view—I wish therefore that Your Excellency would, of yourself, or after you shall have taken the opinion of the General Officers and the principal Engineer, direct the Quarter Master General where the magazine shall be erected.  I would give my own opinion in the matter—but I have not a sufficient knowledge of the ground at West Point to determine whether there is any place there proper for it or not.
                  Colonel Pickering has directions to procure thirteen Masons, a number it is said sufficient to lay the stone—These from the state of our finances are all the men we can pay—was there less necessity for the Magazine—and was not all the ammunition for the defence of a Post the most important in America, and a great proportion of our stock of powder exceedingly exposed and insecure I should defer this matter until it could be effected without the aid of the Army—but under our present circumstances I dare not delay it—I am constrained, therefore, to request that Your Excellency would order from the Army, in such manner as you shall judge will most effectually execute the purposes for which they are detached, such a number of Men as shall be necessary to make the lime and bricks, fix and transport the stone to the place when it shall be wanted, and to attend the Masons.  I am too sensible how much this requisition, joined to those which for some purpose or other are daily made, must break in upon the discipline of the Army not to be distressed that I am reduced to the alternative of making the request, or of omitting the execution of that work, which the safety and interest of the United States makes the performance of indispensable—Your Excellency I know, is fully impressed  with the importance of the object, and you will, I trust, excuse the application.
                  As one objection to employing the Troops in this kind of business is that they thereby dirty and destroy their clothes—I have ordered into the hands of the Q.M. Genl such a number of frocks and overalls to be shifted from Party to Party as shall be sufficient to cover them while on this fatigue—I wish an Officer of authority, industry, and resource could be found who would undertake to superintend all the fatigue–Parties during the performance of this business—much time would be gained by arrangement and method.
                  Would any suitable Officers undertake it.I would see that he had some compensation for his attention, and that paid weekly.
                  I have the honor to be with perfect esteem; Your Excellency’s most obedt humble servant
                  
                     B. Lincoln
                  
               